Citation Nr: 0218238	
Decision Date: 12/17/02    Archive Date: 12/24/02

DOCKET NO.  99-04 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of right 
middle finger injury. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty for two months and 
twenty days between May and July 1957.  Although the 
veteran's DD Form 214 shows "other" service, the veteran 
represents that he had only one period of active service.  
Additionally, the Board notes that the DD Form 214 shows 
an "entry" date of April 20, 1957, and an "inducted" date 
of May 6, 1957, and the veteran asserts that he began 
basic training on April 20, 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.


FINDING OF FACT

The evidence does not show that the veteran currently 
suffers from a disability
of the right middle finger upon which compensation 
benefits may be established; consequently, the evidence 
does not show a nexus between a current disability and the 
veteran's service.


CONCLUSION OF LAW

Residuals of a right middle finger injury were not 
incurred during active service.    38 U.S.C.A. §§ 1131, 
5103, 5103A (West Supp. 2002); 38 C.F.R. §§ 3.159, 3.303 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claim Assistance Act of 2000 (VCAA) redefines 
the obligations of VA with respect to the duty to assist 
and includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159.  The Board finds that the 
requirements under the new laws and regulations have been 
substantially met.  The veteran was provided adequate 
notice as to the evidence needed to substantiate his claim 
and the reasons the claim was denied.  Most recently, the 
RO provided the veteran with a copy of the February 2001 
Supplemental Statement of the Case (SSOC).  The veteran 
was also provided with notice of the VCAA in the February 
2001 SSOC.  In correspondence dated in September 2002, the 
Board advised the veteran that he had been scheduled for 
an examination and that he needed to report for the 
examination on the date and place that was to be provided 
by the VA Medical Center in Detroit, Michigan.  In a 
subsequent letter dated in November 2002, the Board 
advised the veteran that it had obtained his examination 
results and informed him of available options and what he 
needed to do at this juncture.

VA has also made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims 
file.  The veteran was afforded the opportunity to present 
testimony on the claimed disability before the Board in 
November 2001.  After a review of the claims file, the 
Board determined that additional development was necessary 
prior to considering the claim on the merits.  The Board 
afforded the veteran an appropriate medical examination 
that included a nexus opinion in October 2002.  Thus, the 
Board obtained medical evidence, not previously provided, 
that was necessary to substantiate the claim and provided 
the veteran with the opportunity to submit additional 
evidence or argument in response to the new evidence.  The 
veteran's service medical records were previously obtained 
by the RO in an unrelated claim.  The Board reviewed the 
service representative's November 2002 informal hearing 
presentation and noted the veteran's additional argument.  
The veteran has not made the Board aware of any other 
evidence relevant to his appeal that needs to be obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in 
this appeal and no further development is required to 
comply with the duty to assist the veteran in developing 
the facts pertinent to his claim.  Moreover, VA has fully 
discharged its duty to notify the claimant of the evidence 
necessary to substantiate the claim and of the 
responsibility of VA and the claimant for obtaining such 
evidence.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Accordingly, the Board will proceed with 
appellate review.

The service medical records show that no musculoskeletal 
defects associated with the right hand were found on the 
veteran's April 1956 enlistment examination and subsequent 
induction examination in April 1957.  The July 1957 
Termination of Health Record report shows that a service 
examiner noted that the veteran had a recent contusion to 
the right middle finger.  He further noted that the 
contusion was incident to service.  Thus, the veteran's 
service medical records document that he sustained an in-
service injury.

Post-service private medical records from I. M. L., 
Providence Hospital, and Prechel Family Clinic are all 
absent complaints of, or treatment for the veteran's right 
middle finger.  Providence Medical Center records only 
note in 1998, a rash that afflicted several parts of the 
veteran's body-including a finger on the veteran's right 
hand.  VA treatment records dated from November 1997 to 
January 2000 note swelling in January 2000, but with 
respect to several areas of the veteran's body that 
included his "hands" and not specifically his right middle 
finger.  Other VA records show complaints of pain and 
swelling associated with the left index finger.  

The October 2002 VA examination report shows that the 
veteran complained of constant pain, recurrent swelling, 
and stiffness of the right middle finger.  He indicated 
that he took medication for the pain and treated himself 
with a splint on the finger.  The veteran reported a 
history of an in-service injury to his finger as he did at 
the December 2001 Board hearing.  In a June 2000 letter 
from the veteran's brother, he recalled that the veteran 
complained that his finger hurt while at the Cleveland 
Lightboat Station (veteran's former unit).  The October 
2002 VA examiner examined the veteran and provided a 
diagnosis of history of injury to the right hand middle 
finger in the military in 1957 along with other injuries.  
The VA examiner noted, however, that there was no evidence 
of any injury or any residual of injury to the right hand 
middle finger.  He maintained that there was no evidence 
of any disorder and that the function of the finger was 
within normal limits.  The VA examiner opined that it was 
not likely that his subjective complaint of discomfort in 
the middle finger was a result of any in-service injury.  

The veteran's claimed right middle finger disorder appears 
to be manifested by subjective complaints of pain, 
stiffness, and swelling only as no disorder was found on 
examination in October 2002.  The Board notes that the 
veteran's subjective complaints alone, without a diagnosed 
or identifiable underlying malady or condition, does not 
in and of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  While the 
veteran and his brother are competent to describe the 
veteran's subjective symptoms, they have not been shown to 
possess the requisite medical expertise needed to render 
either a diagnosis or a competent opinion regarding 
medical causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993);  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). In the absence of competent medical evidence that 
the veteran has a disability of the right middle finger 
upon which compensation may be established and competent 
medical evidence linking a current disability of the right 
middle finger to the veteran's service, the requirements 
for establishing service connection have not been met.   
38 C.F.R. § 3.303.  

In the November 2002 Informal Hearing Presentation, the 
service representative directs attention to the October 
2002 VA examination report and the examiner's notation 
that he had reviewed the claims folder and could not find 
any record of any finger injury anywhere.  The service 
representative maintains that the October 2002 VA examiner 
did not review the claims file as the July 1957 service 
medical record noted a recent contusion to the right 
middle finger; therefore, VA should disregard the 
examiner's opinion and obtain another review and nexus 
opinion.   The Board observes that the veteran claims that 
he sustained the injury in a truck accident and there are 
no contemporaneous service medical records that document 
the actual incident.  Rather, the July 1957 service 
medical record notes after-the-fact that the incident 
occurred.  While interpretation of the October 2002 VA 
examiner's comment is certainly debatable, in the instant 
appeal, the interpretation of his comment is irrelevant.  
A disability of the right middle finger was not found on 
examination in October 2002.  The mere fact of an in-
service injury is not enough; there must be a chronic 
disability resulting from that injury.  38 C.F.R. 
3.303(b).  Chronicity is not shown in service and post-
service medical records do not show a continuity of 
symptomatology after the veteran's discharge from service.  
Id.  Accordingly, service connection for residuals of a 
right middle finger injury is not warranted.  As the 
preponderance of the evidence is against the veteran's 
claim, the "benefit of the doubt" rule is not applicable.  
38 U.S.C.A. § 5107(b) (West Supp. 2002).


ORDER

Service connection for residuals of a right middle finger 
injury is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

